Citation Nr: 0500534	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  94-23 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for fibrositis of the 
left lumbar muscle fascia with degenerative joint disease, 
rated 10 percent disabling prior to September 26, 2003.

2.  Entitlement to an increased rating for fibrositis of the 
left lumbar muscle fascia with degenerative joint disease, 
rated 40 percent disabling from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In June 2003, the Board remanded the case for further 
procedural and evidentiary development.  In a May 2004 rating 
decision, the RO increased the rating to 40 percent, 
effective from September 26, 2003.


FINDINGS OF FACT

1.  Prior to September 26, 2003, fibrositis of the left 
lumbar muscle fascia with degenerative joint disease was 
manifested by characteristic pain on motion and moderate 
limitation of motion of the lumbar spine.

2.  From September 26, 2003, fibrositis of the left lumbar 
muscle fascia with degenerative joint disease has not been 
manifested by ankylosis of the entire lumbar spine.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a 20 
percent rating for fibrositis of the left lumbar muscle 
fascia with degenerative joint disease have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5292 (2002).

2.  From September 26, 2003, the criterion for a rating in 
excess of 40 percent for fibrositis of the left lumbar muscle 
fascia with degenerative joint disease has not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§4.1, 
4.71a, Diagnostic Code 5236 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In a January 2004 letter, VA notified the veteran 
that he was responsible to support his claim with appropriate 
evidence showing that his disability had worsened.  And he 
was informed that VA would attempt to obtain all relevant 
evidence in the custody of any VA or private facility he 
identified.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment of his disability or to provide 
a properly executed release so that VA could request the 
records for him.  The record also shows that the veteran was 
advised of the VCAA in the May 2004 supplemental statement of 
the case.  Likewise, the veteran was advised of the new 
criteria for rating back disabilities in the May 2004 
supplemental statement of the case.  Therefore, the Board 
finds that the duty to notify the veteran of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

VA also has the duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran if there 
was any information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  
While the veteran did not thereafter identify the location of 
any private treatment records, he did notify the RO that he 
received all of his treatment at the Albany VA Medical Center 
and the RO thereafter obtained all of his records from that 
facility.  As to records of the Social Security 
Administration (SSA), in February 2002, SSA notified the RO 
that the 


records were no longer available because they had been 
destroyed.  Furthermore, the record includes results from May 
1993, September 1998, February 2003, and January 2004 VA 
examinations which were held to determine the severity of the 
disability.  Accordingly, the Board finds that all available 
and identified medical records have been obtained and there 
is no indication that any pertinent evidence was not 
received.  Therefore, VA's duty to assist has been fulfilled.

Also, the Board finds no evidence of harm to the veteran 
because VA failed to provide VCAA notice until after the June 
1993 rating decision.  In this respect, not only was the 
claim first adjudicated years before the enactment of the 
VCAA but the veteran was given numerous opportunities to 
submit evidence after the RO notified him of what evidence 
was necessary to substantiate his claim and the record shows 
that the appellant filed and/or the RO obtained additional 
records.  Hence, the Board finds that the appellant was not 
prejudiced by VA's failure to issue the VCAA letter until 
after the June 1993 rating decision. 

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The RO originally granted service connection for fibrositis 
of the left lumbar muscle fascia in a July 1947 rating 
decision and rated it as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294 (sacroiliac injury and 
weakness).  In September 1992, the veteran filed the current 
increased rating claim.  Thereafter, in a May 2004 rating 
decision, the RO granted a 40 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242 (degenerative arthritis of the 
spine) and 5236 (sacroiliac injury and weakness), effective 
from September 26, 2003.

The record shows that the veteran suffered a post-service 
disc injury in the 1960s and thereafter had a discectomy with 
fusion.  However, the RO has not adjudicated the disc 
pathology as part of the veteran's service-connected 
disability and to consider the disc pathology would be 
inappropriate.
Since the veteran filed his increased rating claim there have 
been a number of changes in the criteria for rating back 
disabilities under 38 C.F.R. § 4.71a.  68 Fed. Reg. 51454-56 
(Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004) (to be 
codified at 38 C.F.R. § 4.71a).  The new criteria for rating 
back disabilities, in pertinent part, became effective 
September 26, 2003.  68 Fed. Reg. 51454-51456 (Aug. 27, 
2003); 69 Fed. Reg. 32449 (June 10, 2004).  

Given the change in law, VA may only apply the old criteria 
in evaluating the back disability for the term prior to 
September 26, 2003, and the new criteria for rating the 
disability for the term beginning on September 26, 2003.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In 
reviewing the issue, the Board  must look at the two distinct 
time periods: prior to September 26, 2003 to see if the 
veteran is entitled to a rating in excess of 10 percent; and 
from September 26, 2003 to see if he is entitled to a rating 
in excess of 40 percent. 

Under pre-September 26, 2003, the criteria for a rating in 
excess of 10 percent were either ankylosis of the lumbar 
spine at a favorable angle (40 percent) or ankylosis of the 
lumbar spine at an unfavorable angle (50 percent) (Diagnostic 
Code 5289); moderate limitation of motion of the lumbar spine 
(20 percent) or severe limitation in the range of motion of 
the lumbar spine (40 percent) (Diagnostic Code 5292); or a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of unilateral spine motion in a standing 
position (20 percent) or severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent) (Diagnostic Code 5295).  38 C.F.R. 
§ 4.71a (2002).

Under the post-September 26, 2003 rating changes, the 
criterion for a rating in excess of 40 percent is unfavorable 
ankylosis of the entire thoracolumbar spine, which is rated 
as 50 percent disabling.  68 Fed. Reg. 51454-51456 (Aug. 27, 
2003); 69 Fed. Reg. 32449 (June 10, 2004) (codified at 
38 C.F.R. § 4.71a (2003)).  

Under both the old and new criteria, functional loss due to 
pain is a factor to consider.  38 C.F.R. §§ 4.40, 4.45. 

Pre-September 2003 Factual Background 

On VA examination in September 1998, the examiner expressed 
the opinion that he was unable to say how much of the 
veteran's worsening back disability was due to post-service 
surgery as opposed to degenerative joint disease, but he 
doubted that any of the worsening was due to fibrositis.  

On VA examination in February 2003, after a review of the May 
1993 and September 1998 examinations, the examiner expressed 
the opinion that the current manifestations were due to the 
lumbar fibrositis not from any other back disability and that 
it was as least as likely as not that the degenerative joint 
disease of the lumbar spine was related to the service-
connected fibrositis. 

As the evidence is both positive and negative as to whether 
the veteran's current back symptoms are due to his service-
connected fibrositis, the evidence is in equipoise.  Under 
such circumstances with resolution of reasonable doubt in the 
veteran's favor, 38 U.S.C.A. § 5107(b), the Board will 
analyze the severity of the disability as to limitation of 
motion as attributable to the service-connected disability. 

As for the period prior to September 26, 2003, on VA 
examination in May 1993, the examiner reported that the 
veteran's post-service history included an on-the-job back 
injury in the 1960s with subsequent disc operation and spinal 
fusion.  On examination, the veteran had tenderness over the 
whole lumbar area both to percussion and to palpation.  
Flexion was to 50 degrees with no extension.  Lateral flexion 
was 16 degrees and rotation was 30 degrees in each direction.  
All of motions caused pain in the lower back.  The diagnosis 
was degenerative joint disease of the lumbosacral spine 
status post lumbar fusion and discectomy.



On VA examination in September 1998, the examiner reported 
tenderness over the lower back and muscle spasms.  Flexion 
was to 55 degrees and extension to 0 degrees.  Lateral 
flexion was to 5 degrees on the left and 10 degrees on the 
right.  Rotation was to 5 degrees in each direction.  

On VA examination in February 2003, the examiner reported 
that the veteran had severe pain in the lumbosacral spine.  
The effect of pain on the function and the movement of the 
lumbosacral spine were as follows:  When the veteran flexed 
or extended, he experienced pain and the movement of the 
lumbosacral spine was restricted.  He also experienced pain 
on walking and he could not sit for more than ten minutes 
without causing lumbosacral pain.  The low back pain caused 
additional limitation of motion and the prolonged use of the 
lumbosacral spine caused weakened movement and excess 
fatigue, however, the additional limitation of motion could 
not be expressed in degrees.

Analysis 

Given the above, the Board finds that the limitations of 
motion, including functional loss due to pain and other 
factors, such as weakened movement and fatigue, meet the 
criteria for a 20 percent rating under either moderate 
limitation of motion of the lumbar spine, Diagnostic Code 
5292, or sacro-iliac injury and weakness with muscle spasm on 
extreme forward bending, loss of unilateral spine motion in 
the standing position, Diagnostic Code 5295.  

In the absence of evidence of severe limitation of motion, 
severe sacro-iliac injury and weakness with listing of the 
whole spine, or ankylosis of the lumbar spine, the criteria 
for a 40 percent under Diagnostic Codes 5292, 5295, and 5289 
have not been demonstrated prior to September 2003.  

For these reasons, an increase to 20 percent, but not 40 
percent, is warranted for the period prior to September 26, 
2003.


Since September 2003 Factual Background 

The Board will next consider whether the veteran is entitled 
to a rating in excess of 40 percent since September 26, 2003.  
The criterion for the next higher rating, 50 percent, is 
ankylosis of the entire thoracolumbar spine under Diagnostic 
Code 5236 and the General Rating Formula.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  

On VA examination in January 2004, the veteran could flex to 
25 degrees. Extension was to 10 degrees, lateral flexion was 
to 15 degrees on the right and to 20 degrees on the left with 
pain, and rotation was to 15 degrees on the right and to 10 
degrees on the left with pain, demonstrating reduced range of 
motion of the lumbar spine, but not ankylosis associated with 
fibrositis.  In the absence of ankylosis, a rating in excess 
of 40 percent under Diagnostic Code 5236 and the General 
Rating Formula is not warranted. 

Given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

As the preponderance of the evidence is against a rating in 
excess of 40 percent from September 26, 2003, the doctrine of 
reasonable doubt does not apply.  38 U.S.C.A. § 5107(b).

                                                                                              
(Continued on next page) 




ORDER

Prior to September 26, 2003, a 20 percent rating for 
fibrositis of the left lumbar muscle fascia with degenerative 
joint disease is granted, subject to the laws and regulations 
governing the award of monetary benefits.

From September 26, 2003, a rating in excess of 40 percent for 
fibrositis of the left lumbar muscle fascia with degenerative 
joint disease is denied. 



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


